Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 December 2021 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the color-coded areas on the interior of each side of the concave sections that are the same size of a medical device” of claim 2, “color-coded areas of the interior of said second concave section” of claim 2, “the color-coded elastic strap is the same size of a medical device” of claim 3, “distinct color-coded areas that is the same size of a medical device” of claim 6, and “distinct color-coded elastic straps is the same size of a medical device” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 27 December 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “color-coded areas on the interior of each side of the concave sections that are same size of a medical device held within the area” and “color-coded elastic strap is the same size of a medical device it holds in place” of the second full paragraph of page 6 and the “size of the color-coded areas on the interior of each side of the concave sections will be the same size of the medical device that is held within that particular area” of the first full paragraph of page 10.  While the original specification provides that “medical devices contained within the present invention are held in place by color-coded elastic straps that match the interior colors they overlap, and exterior colors of the instructions and human figure 240”, “[t]he person will then be able to use the color-coded interior and elastic straps to easily and quickly identify the proper medical device contained within”, “the configuration of the interior is dependent upon the medical devices contained within it for treatment of massive bleeding and tension pneumothorax.  In at least one embodiment of the invention an entire interior concave section 600 is designed to fit and carry an occlusive dressing, while the other interior concave section 640 is designed to fit and carry a tourniquet and gauze as representing in Fig. 3”, “[i]t is recognized that there are alternate configurations for the interior of the invention dependent on the size and design of specific medical devices for the treatment of massive bleeding and tension pneumothorax”, “color coded elastic straps to secure certain medical devices within it”, “medical devices contained within the present invention are held in place by color-coded elastic straps”, “elastic strap 620 holding in place an occlusive dressing 740 in place”, “elastic strap 520 holding in place gauze 720”, and “elastic strap 420 holding in place a tourniquet 700” there is no support for either of the color-coded areas or the color-coded elastic strap being the same size as an associated medical device.  As can be seen in figure 3 the straps 420, 520, & 620 are not depicted as being the same size as their respectively held tourniquet 700, gauze 720, and occlusive dressing 740.  It can further be seen that the left portion of the left interior side 400, right portion of the left interior side 500, and right interior side 600 are not depicted as being the same size as their respectively held tourniquet 700, gauze 720, and occlusive dressing 740.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 1 is objected to because of the following informalities:  “first said concave section and second said concave section” of lines 3-4 should be corrected to “first concave section and the second concave section”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “first said concave section” of line 7 should be corrected to “the first concave section”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “the second said concave section” of line 10 should be corrected to “the second concave section”.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  “with plurality” of line 12 should be corrected to “with the” plurality.  Appropriate correction is required.
Claims 2, 4, 5, and 7 are objected to because of the following informalities:  all instances of “the said” should be replaced with one of either “the” or “said”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “an interior” of line 1 and of line 2 should be corrected to “the interior”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  “an interior” of line 1 and of line 2 should be corrected to “the interior”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3, and 5-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The limitation of claim 2 of “the color-coded areas of the interior of said second concave section” fails to comply with the written description requirement.  Nowhere in the original disclosure are multiple color-coded areas disclosed on the interior of the second concave section.  From figure 2 it can be seen that the second concave section has only one interior area.
The limitation of claim 2 of “color-coded areas on the interior of each side of the concave sections that are the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze” fails to comply with the written description requirement.  Nowhere in the original disclosure is it provided that the areas holding the medical devices are the same size as the medical devices.  Further, the figures do not support this limitation as it can be seen that the left portion of the left interior side 400, right portion of the left interior side 500, and right interior side 600 are not depicted as being the same size as their respectively held tourniquet 700, gauze 720, and occlusive dressing 740.  
The limitation of claim 3 of “color-coded elastic strap is the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze” fails to comply with the written description requirement.  Nowhere in the original disclosure is it provided that the elastic straps are the same size as the medical devices.  Further, as can be seen in figure 3 the straps 420, 520, & 620 are not depicted as being the same size as their respectively held tourniquet 700, gauze 720, and occlusive dressing 740.  
The limitation of claim 5 of “a temporary method for attaching an interior of said first concave section and an interior of said second concave section together along the other edges in the form of a zipper” fails to comply with the written description requirement.  Nowhere does the original disclosure provide that the zipper attaches the interiors of the first and second concave sections.  Examiner suggests mirroring language found in claim 1.
The limitation of claim 6 of “distinct color-coded areas that is the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze” fails to comply with the written description requirement.  Nowhere in the original disclosure is it provided that the areas holding the medical devices are the same size as the medical devices.  Further, the figures do not support this limitation as it can be seen that the left portion of the left interior side 400, right portion of the left interior side 500, and right interior side 600 are not depicted as being the same size as their respectively held tourniquet 700, gauze 720, and occlusive dressing 740.  
The limitation of claim 7 of “distinct color-coded elastic straps is the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze” fails to comply with the written description requirement.  Nowhere in the original disclosure is it provided that the elastic straps are the same size as the medical devices.  Further, as can be seen in figure 3 the straps 420, 520, & 620 are not depicted as being the same size as their respectively held tourniquet 700, gauze 720, and occlusive dressing 740.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation of claim 2 that “an interior of said first concave section and an interior of said second concave section contain color-coded areas” is led to be indefinite.  It is unclear if both the first concave section has multiple color-coded areas and the second concave section has multiple color-coded areas or if each of the first and second concave section have at least one color-coded area.  In light of the original disclosure which shows one of the concave sections only having one color-coded area the claim will be interpreted as the latter.  Further clarification and correction is required.
The limitation of claim 2 of “color-coded areas on the interior of each side of the concave sections” is led to be indefinite.  It is unclear what the metes and bounds of “each side” are. Are the sides the interior and exterior? The left and right? Every surface?  Examiner recommends deletion of “on the interior of each side of the concave sections” to overcome this rejection.
The limitation of claim 2 of “color-coded areas … that are the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze held within the area that correlate with the schemed color-coded human figure diagram located on the exterior of the said first concave section and plurality of color-coded written instructions located on the exterior of the said second concave section” is led to be indefinite.  It is unclear if the areas together are the same size as a single medical device or if each area is the same size as a respective medical device selected from the group of tourniquet, occlusive sheet, and gauze.  Further, it is unclear if a medical device and a tourniquet, occlusive sheet and gauze are newly recited structures or refer back to those listed in claim 1.  The claim also requires plural areas followed by the singular “the area”.  Examiner recommends amending to “color-coded areas that are the same size as respectively held medical devices used for the treatment of massive bleeding or tension pneumothorax limited to the tourniquet, occlusive sheet and gauze, wherein each color-coded area correlates with the schemed color-coded human figure diagram located on the exterior of the first concave section and the plurality of color-coded written instructions located on the exterior of the second concave section” to overcome this rejection.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation color-coded elastic straps, and the claim also recites the elastic strap which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
The limitation of claim 3 of “color-coded elastic straps on the interior of said first concave section and the interior of said second concave section where the color-coded elastic strap is the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze that correlate with the schemed color-coded human figure diagram located on the exterior of the said first concave section and plurality of color-coded written instructions located on the exterior of the said second concave section” is led to be indefinite.  It is unclear if a single elastic strap is the same size as a single medical device or if each elastic strap is the same size as a respective medical device selected from the group of tourniquet, occlusive sheet, and gauze.  Further, it is unclear if a medical device and a tourniquet, occlusive sheet and gauze are newly recited structures or refer back to those listed in claim 1.  It is also unclear if the elastic strap or the tourniquet, occlusive sheet and gauze correlate with the schemed color-coded human figure diagram and plurality of color-coded written instructions.  Examiner recommends amending to “color-coded elastic straps are the same size as respectively held medical devices used for the treatment of massive bleeding or tension pneumothorax limited to the tourniquet, occlusive sheet and gauze, wherein each color-coded elastic strap correlates with the schemed color-coded human figure diagram located on the exterior of the first concave section and the plurality of color-coded written instructions located on the exterior of the second concave section” to overcome this rejection.
The limitation of claim 4 of “a tourniquet, occlusive sheet and gauze” is led to be indefinite as it is unclear if these are newly recited structures or refer back to those of claim 1 which claim 4 depends from.
Claim 4 recites the limitation "said first exterior concave section" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to “the exterior of the first concave section”.
Claim 4 recites the limitation "said second exterior concave section" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to “the exterior of the second concave section”.
Claim 5 recites the limitation "said first interior concave section".  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to “the interior of the first concave section”.
Claim 5 recites the limitation "said second interior concave section".  There is insufficient antecedent basis for this limitation in the claim.  Examiner suggests amending to “the interior of the second concave section”.
The limitation of claim 5 of “distinct color-coded said first interior concave section and distinct color-coded said second interior concave section” is led to be indefinite.  It is unclear if these are meant to be newly recited structures or refer back to the distinct color-coded areas previously recited in claim 5.  Examiner suggests amending to ‘the distinct color-coded areas of the interior of the first concave section and the distinct color-coded area of the interior of the second concave section” to overcome this rejection.
The limitation of claim 6 of “distinct color-coded areas that is the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze held within the area that correlate with the schemed color-coded human figure diagram located on the exterior of the said first concave section and plurality of color-coded written instructions located on the exterior of the said second concave section” is led to be indefinite.  It is unclear if the areas together are the same size as a single medical device or if each area is the same size as a respective medical device selected from the group of tourniquet, occlusive sheet, and gauze.  Further, it is unclear if a tourniquet, occlusive sheet and gauze are newly recited structures or refer back to those listed in claim 5.  The claim also requires plural areas followed by the singular “the area”.  Examiner recommends amending to “the distinct color-coded areas that are the same size as respectively held medical devices used for the treatment of massive bleeding or tension pneumothorax limited to the tourniquet, occlusive sheet and gauze, wherein each distinct color-coded area correlates with said schemed color-coded human figure diagram and said plurality of color-coded written instructions” to overcome this rejection.
The limitation of claim 7 of “distinct color-coded elastic straps is the same size of a medical device used for the treatment of massive bleeding or tension pneumothorax limited to a tourniquet, occlusive sheet and gauze that correlate with the said schemed color-coded human figure diagram and the said plurality of color-coded written instructions” is led to be indefinite.  It is unclear if the straps together are the same size as a single medical device or if each strap is the same size as a respective medical device selected from the group of tourniquet, occlusive sheet, and gauze.  Further, it is unclear if a tourniquet, occlusive sheet and gauze are newly recited structures or refer back to those listed in claim 5.  It is also unclear if the elastic strap or the tourniquet, occlusive sheet and gauze correlate with the schemed color-coded human figure diagram and plurality of color-coded written instructions.  Examiner recommends amending to “distinct color-coded elastic straps are the same size as respectively held medical devices used for the treatment of massive bleeding or tension pneumothorax limited to the tourniquet, occlusive sheet and gauze, wherein each distinct color-coded elastic strap correlates with the schemed color-coded human figure diagram and the plurality of color-coded written instructions” to overcome this rejection.

Response to Arguments
The specification objections in paragraphs 4-18 of office action dated 28 September 2021 are withdrawn in light of the amended disclosure filed 27 December 2021.
The 35 U.S.C. § 112 rejections in paragraphs 25-34, 37-40, and 42 of office action dated 28 September 2021 are withdrawn in light of the amended claims filed 27 December 2021.
Examiner invites applicant to telephone to agree upon language to overcome the outstanding formal matters and 112 rejections in order to place the application in condition for allowance.
Amendment to transitional phrase of “consisting of” has overcome all art rejections of the Final dated 28 September 2021.
In response to applicant’s argument that there is a functional relationship between plurality of color-coded written instructions and product in claim 1 as a user functionally connects the two exterior sides creating visual illustrative color-coded set of instructions by opening the case and the product is a vessel that allows these two functional pieces to work in tandem, the Examiner responds that when a product merely serves as a support for printed matter no functional relationship exists.  MPEP 211.05 B.  Here the contents of the color-coded human figure diagram and the contents of the plurality of color-coded written instructions identifying medical treatment have been identified as non-functional printed matter.  However, the color coding of the diagram and written instructions has been found to have a functional relationship with the product.  As such this limitation is met by some color-coded diagram and text regardless of the content of that diagram and text.  
In response to applicant’s argument that reference U does not contain instructions on the exterior but labels and a removable diagram card discussing CPR which has no application for use of the medical devices contained therein, the Examiner replies that the claimed limitation is met by some color-coded diagram and text regardless of the content of that diagram and text.  Here, since Survival Emergency Products discloses a diagram which is color coded and text which is color coded in a like fashion, the limitations of the color-coded diagram of a human figure and plurality of color-coded written instructions identifying medical treatment are met.  MPEP 2111.05
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the exterior diagram and instructions not being separated from each other) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant’s argument to the application of case law to claim 5 that the arrangement of the schemed color-coded human figure diagram, plurality of color-coded written instructions, color-coded interior section and color-coded elastic straps greatly influences the operation of the invention and is much more than a simple rearrangement, the Examiner responds that this argument is not commensurate in scope with the rejection argued.  In the rejection the location where the tourniquet, gauze, and occlusive dressing are rearranged.  Applicant’s argument provides no evidence or argument that the location of these components is significant. 

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the claim objection(s) set forth in this Office action.
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571)272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736